                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


JOHNNY DAVIS
0273838                                                                     PLAINTIFF

v.                             4:17CV00164 SWW

DOES, et al.                                                            DEFENDANTS


                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 2nd day of November, 2018.


                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE
                                            




                                           1 
 
